IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00243-CV

                                    IN RE M.F.


                               Original Proceeding


                         From the County Court at Law
                            Navarro County, Texas
                         Trial Court No. C15-23805-CV


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed October 27, 2021
[OT06]